Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1, 4-7, 9-13 and 16-22 as filed on October 2, 2020 are pending and under consideration.
	The instant application is a continuation (CON) of Application No. 16/858,815, filed April 27, 2020 (now abandoned), which is a CON of Application No. 16/589,230 filed October 1, 2019 (now abandoned), which is a CON of Application No. 15/807,555, filed November 8, 2017 (now abandoned), which is a CON of Application No. 15/587,471, filed 05/05/2017 (now abandoned), which is a CON of Application No. 15/281,489 filed 09/30/2016 (now abandoned), which is a CON of Application No. 14/696,658 filed 04/27/2015 (now abandoned), which is a CON of Application No. 14/504,498 filed 10/02/2014 (now abandoned), which is a CON of 14/064,379 filed 10/28/2013 (now abandoned), which is a CON of Application No. 13/309,848 filed 12/02/2011 (now abandoned), which is a CON of Application No. 12/607,337 filed 10/28/2009 (now abandoned), which is a CON of Application No. 10/921,732 filed 08/19/2004 (now abandoned), which is a CON of Application No. 10/222,540 filed 08/16/2002 (now U.S. Patent No. 6,803,046). 
	This action is made FINAL.

Claim Objections
Claims 7, 9-13, 17, 19 and 20 are objected to because of the following informalities: 
Claim 7 should recite “wherein the at least one stabilizer comprises a plurality of stabilizers” consistent with claim 1.
 Claims 9-13 should recite “wherein the plurality of stabilizers comprises” consistent with claim 7.  
Claims 17, 19 and 20:  PEG’s should recite “polyethylene glycols (PEG’s)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4-6 recite “the stabilizer”, however, claim 1 recites “at least one stabilizer”.  There is insufficient antecedent basis for “the stabilizer” because it is unclear whether just one, more than one, or all of the at least one are referenced.
Claims 17 and 18 recite the bulking agent / tonicity adjuster, however, claim 1 recites “at least one bulking agent/tonicity adjuster”.  There is insufficient antecedent basis for “the bulking agent / tonicity adjuster” because it is unclear whether just one, more than one, or all of the at least one are referenced.
Claims 17, 19 and 20 contain the trademark/trade name Ficoll.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polysucrose and, accordingly, the identification/description is indefinite.   Claims 21 and 22 are included in this rejection because they depend from claims 19 and 20, respectively, and thus also encompass the embodiment under rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5, 7 and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandow et al. (US 5,565,423, published October 15, 1996) as evidenced by Rowe et al. “Mannitol,” Handbook of Pharmaceutical Excipients, 7th Ed., 2012 in view of Sincalide (Systemic) (www.drugs.com) (developed February 27, 1995).
	Sandow teach pharmaceutical formulations comprising (a) a pharmacologically active amount of one, two or three peptides or proteins, for example, sincalide and (b) and at least one auxiliary of formula 1 (abstract; Table bridging columns 4 and 5; column 5, lines 31-37; claim 1).  The dose of the peptides and/or proteins is in the range from 10 µg (0.010 mg) to 10 mg (column 5, lines 59-65).  
bulking agent/tonicity adjuster), for example sodium chloride, potassium nitrate or potassium sodium phosphate, polyalcohols (bulking agent/tonicity adjuster), such as, for example, glucose, mannitol (mannitol is D-mannitol as evidenced by item 8 at page 479 of Rowe) or sorbitol, buffer substances, such as, for example, potassium sodium phosphate, citric acid (antioxidant stabilizer as evidenced by page 15, lines 7-19 of the instant specification) and its salts and mixtures of the two, in order to establish a pH range from 3 to 8, a preservative (stabilizer), for example benzalkonium chloride, benzyl alcohol, 1,1,1-trichloro-2-methyl-2-propanol or methyl 4-hydroxybenzoate, a chelating agent, for example sodium EDTA (chelator that is also an antioxidant stabilizer as evidenced by page 15, lines 7-19 of the instant specification), and, as the solvent, water or mixtures of water with (C1-C4)-alkanols (column 6, lines 15-27).  Such aqueous formulations are applied with a plastic squeeze bottle or with a metered nebulizer pump (container).  Sandow further teach sincalide is used in diagnostics for pancreatic function (Table bridging columns 4 and 5).
	Sandow do not specifically teach 0.005 mg sincalide as required by claims 1, 19 and 20. 
This deficiency is made up for in the teachings of Sincalide.
	Sincalide teaches on page 5 that sincalide is available at a strength of 0.005 mg.  Sincalide teaches on page 1 that sincalide is a diagnostic aid for pancreatic function.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dose of the peptide sincalide of the pharmaceutical formulations of Sandow to a strength of 0.005 mg as taught by Sincalide because this is the commercially available strength.  There would be a reasonable expectation of success because Sincalide teach the dose for the very same purpose as Sandow as a diagnostic aid for pancreatic function and as .

Claims 6 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandow et al. (US 5,565,423, published October 15, 1996) as evidenced by Rowe et al. “Mannitol,” Handbook of Pharmaceutical Excipients, 7th Ed., 2012 in view of Sincalide (Systemic) (www.drugs.com) (developed February 27, 1995) as applied to claims 1, 4, 5, 7 and 16-22 above, and further in view of Sato (WO 00/51629, published September 8, 2000, as evidenced by English equivalent US 6,908,610); and Nema et al. “Excipients and their use in injectable products,” PDA Journal of Pharmaceutical Science & Technology, 51:166-171, 1997.
	The teachings of Sandow and Sincalide have been described supra. 
	Sandow, as a whole, is drawn to mucosal application of pharmaceutical formulations; the formulations may comprise additional excipients suitable for pharmaceuticals (title; abstract; column 6, lines 3-11; claims 6 and 8).  As evidenced by page 1, line 20 of the instant specification, sincalide has the following amino acid sequence:  Asp-Tyr(SO3H)-Met-Gly-Trp-Met-Asp-Phe-NH2.  
	They do not teach the stabilizer is sodium metabisulfite as required by claim 6.
	They do not teach the stabilizers comprise L-arginine HCl and L-methionine as required by claim 9.
	They do not teach the stabilizers comprise L-lysine HCl and sodium metabisulfite as required by claim 10.

	They do not teach the stabilizers comprise L-methionine and sodium metabisulfite as required by claim 12.
	They do not teach the stabilizers comprise L-arginine HCl, L-methionine, L-lysine HCl and sodium metabisulfite as required by claim 13.
These deficiencies are made up for in the teachings of Sato and Nema.
Sato teaches a method for inhibiting a physiologically active protein or peptide containing a methionine (Met) residue from producing a variant oxidized at the methionine residue, comprising adding methionine to the composition to provide stabilized formulations; it is assumed that the added methionine is oxidized in place of the methionine residues of the active (abstract; column 3, lines 17-24 and 50-53; column 6, lines 60-63; column 7, lines 32-57; column 8, lines 14-36; Tables 6 and 7), as required by instant claims 9, 12 and 13.  The composition may be lyophilized or in the form of a solution; the composition is normally administered via parenteral routes such as injection or mucosal (column 3, lines 33-36; column 6, lines 43-59).  The composition further comprises one or more other amino acids selected from the group inclusive of lysine and arginine; these other amino acids inhibit decomposition, aggregation or the like of the active (column 3, lines 37-48; column 8, lines 1-13), as required by instant claims 9-11 and 13.  Amino acids include D-, L- and DL-variants, preferably L-variants and salts thereof such as hydrochlorides (column 5, lines 7-11).  The compositions may further comprise inter alia diluents (bulking agent), pH-modifiers, buffers, sulfur-containing reducing agents, antioxidants (stabilizer) and the like (column 6, lines 21-24 and 47-54).  Antioxidants include inter alia sodium bisulfite, sodium sulfite or chelating agents such as EDTA (column 6, 
Nema teaches sulfite, bisulfite and metabisulfite antioxidants such as sodium metabisulfite constitute the majority of antioxidants used in parenteral products (page 168, paragraph bridging columns; Table IV), as required by instant claims 6, 10, 12 and 13.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aqueous sincalide formulations of Sandow in view of Sincalide to further comprise stabilizers / antioxidants as taught by Sato because Sato teaches the methionine residue of proteins / peptides is susceptible to oxidation and such oxidation compromises storage stability.  One would be motivated to do so because sincalide comprises two methionine residues.  There would be a reasonable expectation of success because the aqueous formulations of Sandow may comprise additional excipients and Sato evidence antioxidants to be conventional additives suitable for the inclusion within peptide solutions suitable for parenteral / mucosal administration.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sodium metabisulfite as taught by Nema as the stabilizer / antioxidant because Nema teaches sulfite, bisulfite and metabisulfite antioxidants constitute the majority of antioxidants used in parenteral products and the selection of a known material based on its suitability for its intended use is prima facie obvious.  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aqueous sincalide formulations of Sandow in view of Sincalide, Sato and Nema to further comprise methionine inclusive of L-methionine and one or more other .  


Claims 1, 4-7, 9-13 and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ondetti et al. (US 3,937,819, published February 10, 1976) in view of Huber et al. “Lyophilization of sincalide and correlation of headspace relative humidity with product stability,” Journal of Pharmaceutical Sciences 67(9):1239-1243, 1978; Sato (WO 00/51629, published September 8, 2000, as evidenced by English equivalent US 6,908,610) as evidenced by Rowe et al. “Mannitol,” Handbook of Pharmaceutical Excipients, 7th Ed., 2012; and Nema et al. “Excipients and their use in injectable products,” PDA Journal of Pharmaceutical Science & Technology, 51:166-171, 1997.
	Ondetti teach a storage stable composition of a sulfated octapeptide having cholecystokinin activity (sincalide as evidenced by page 5, lines 17-21 of the instant specification):

    PNG
    media_image1.png
    104
    570
    media_image1.png
    Greyscale

obtained by lyophilizing an aqueous solution of the octapeptide and NaCl (stabilizer that is also a bulking agent/tonicity adjuster as evidenced by the paragraph bridging pages 17 and 18 of the instant specification) (abstract; paragraph bridging columns 1 and 2; claim 1).  The pH is adjusted with sufficient sodium hydroxide or hydrochloric acid (stabilizers) to adjust the pH to from 5.5 to 6.5 (paragraph bridging columns 1 and 2; claim 1).  The lyophilized powder is contained within a vial (container) and stored at 5 °C or below, at -20 °C or lower (column 1, lines 49-56; column 2, lines 6-22 and 55-56).  The resulting vial after lyophilization contains 5.25 mcg (microgram) octapeptide and 45 mg NaCl (column 2, lines 15-17).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  The lyophilized powder is reconstituted with water for injection (column 2, lines 57-58). 
	Ondetti do not teach at least one chelator as required by claims 1, 19 and 20.
	Ondetti do not teach the stabilizer is selected from the group consisting of antioxidants and amino acids as required by claims 4 and 19.
	Ondetti do not teach the stabilizer is an antioxidant as required by claim 5.
	Ondetti do not teach the stabilizer is sodium metabisulfite as required by claim 6.
	Ondetti do not teach the stabilizers comprise L-arginine HCl and L-methionine as required by claim 9.
	Ondetti do not teach the stabilizers comprise L-lysine HCl and sodium metabisulfite as required by claim 10.

	Ondetti do not teach the stabilizers comprise L-methionine and sodium metabisulfite as required by claim 12.
	Ondetti do not teach the stabilizers comprise L-arginine HCl, L-methionine, L-lysine HCl and sodium metabisulfite as required by claim 13.
	Ondetti do not teach a buffer as required by claims 16, 21 and 22.
	Ondetti do not teach the bulking agent/tonicity adjuster is selected from the group consisting of mannitol, amino acids, lactose, potassium chloride, maltose, sucrose, PEG’s, trehalose, raffinose, dextrose, cyclodextrins, dextran, galacturonic acid, Ficoll and PVP as required by claims 17, 19 and 20.
	Ondetti do not teach the bulking agent/tonicity adjuster is D-mannitol as required by claim 18.
	These deficiencies are made up for in the teachings of Huber, Sato and Nema.
	Huber teach a minimum potency of 85% meets the adopted specification for stability of freeze-dried / lyophilized vials comprising 5 micrograms (0.005 mg) sincalide and 45 mg NaCl (abstract; page 1241, lhc, last paragraph; page 1242, rhc, 1st full paragraph; Table VIII).  As per Table VIII, storage temperatures of 5 °C or -20 °C may result in potencies of 83 or 84%, depending on freeze-drying procedure (page 1239, rhc, last full paragraph).
Sato teaches a method for inhibiting a physiologically active protein or peptide containing a methionine (Met) residue from producing a variant oxidized at the methionine residue, comprising adding methionine to the composition to provide stabilized formulations; it is assumed that the added methionine is oxidized in place of the methionine residues of the active as required by instant claims 4, 9, 12, 13 and 19.  The composition may be lyophilized or in the form of a solution (column 3, lines 33-36; column 6, lines 45-46).  The composition further comprises one or more other amino acids selected from the group inclusive of lysine and arginine; these other amino acids inhibit decomposition, aggregation or the like of the active (column 3, lines 37-48; column 8, lines 1-13), as required by instant claims 4, 9-11, 13 and 19.  Amino acids include D-, L- and DL-variants, preferably L-variants and salts thereof such as hydrochlorides (column 5, lines 7-11).  The compositions may contain isotonizing agents, e.g., polyethylene glycol; and sugars, preferably mannitol (mannitol is D-mannitol as evidenced by item 8 at page 479 of Rowe) (column 5, lines 21-28), as required by instant claims 17-20.  Preferably the formulations have a pH of 5 to 7 (column 6, lines 18-20).  The compositions may further comprise inter alia diluents (bulking agent), pH-modifiers, buffers, sulfur-containing reducing agents, antioxidants (stabilizer) and the like (column 6, lines 21-24 and 47-54), as required by instant claims 4, 5, 16, 19, 21 and 22.  Antioxidants include inter alia sodium bisulfite, sodium sulfite or chelating agents such as EDTA (column 6, lines 30-37).  Other components commonly added may also be contained, e.g., inorganic salts such as sodium chloride or potassium chloride (column 6, lines 37-42).  Exemplary peptides include cholecystokinin (column 8, lines 27-33).  Sato further teaches it is known in the prior art to stabilize formulations with at least one of (a) an amino acid selected from the group inclusive of lysine, arginine and methionine, (b) at least one sulfur-containing reducing agent, or (c) at least one antioxidant (column 1, “Prior Art”).
Nema teaches sulfite, bisulfite and metabisulfite antioxidants such as sodium metabisulfite constitute the majority of antioxidants used in parenteral products (page 168, as required by instant claims 4-6, 10, 12, 13 and 19.  Nema further teaches chelating agents such as EDTA complex heavy metals and improve the efficacy of antioxidants or preservatives (paragraph bridging pages 167 and 168; Table III).  Buffers adjust the pH of formulations (paragraph bridging pages 168 and 169).  Polyhydric alcohols such as mannitol are commonly used as lyoadditives while dextrose and sodium chloride are used to adjust tonicity (page 169, lhc, last paragraph; Table VII).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contained lyophilized (sincalide) octapeptide powder of Ondetti to further comprise stabilizers / antioxidants as taught by Sato because Sato teaches the methionine residue of proteins / peptides is susceptible to oxidation and such oxidation compromises storage stability.  One would be motivated to do so because Ondetti, as a whole, is drawn to stabilizing the octapeptide against degradation during storage and because Huber demonstrate the presence of NaCl is insufficient to guarantee sincalide stability.  There would be a reasonable expectation of success because the sincalide octapeptide comprises two methionine residues.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sodium metabisulfite as taught by Nema as the stabilizer / antioxidant because Nema teaches sulfite, bisulfite and metabisulfite antioxidants constitute the majority of antioxidants used in parenteral products and the selection of a known material based on its suitability for its intended use is prima facie obvious.  See MPEP 2144.07.  There would be a reasonable expectation of success because the lyophilized powder of Ondetti can be reconstituted for injection and injection is a form of parenteral administration.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sincalide powder of Ondetti in view of Huber and Sato to further 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sincalide powder of Ondetti in view of Huber, Sato and Nema to further comprise methionine inclusive of L-methionine and one or more other amino acids selected from the group inclusive of lysine inclusive of L-lysine HCl and arginine inclusive of L-arginine HCl as taught by Sato because the added methionine is presumably oxidized in place of the methionine residues of the active / sincalide peptide and because the other amino acids not only improve the stability of the methionine residues but also inhibit decomposition, aggregation or the like of the active.  There would be a reasonable expectation of success because Sato teaches lyophilized peptide compositions may comprise antioxidants, chelating agents and amino acids.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sincalide powder of Ondetti in view of Huber, Sato and Nema to further comprise buffers as taught by Sato because buffers adjust the pH of formulations as taught by Nema.  One would be motivated to do so because Ondetti teach the pH of the sincalide powder should be adjusted to within a specific range.  There would be a reasonable expectation of success because Sato teaches lyophilized peptide compositions may comprise antioxidants, chelating agents, amino acids and buffers.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sincalide powder of Ondetti in view of Huber, Sato and Nema to further comprise isotonizing agents and sugars inclusive of mannitol (D-mannitol) as taught by Sato because mannitol is a common lyoadditive as taught by Nema.  One would be motivated to do so .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-7, 9-13 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-106 of U.S. Patent No. 6,803,046. 
Although the claims at issue are not identical, they are not patentably distinct.
The instant claims are drawn to a container holding a stabilized, physiologically acceptable formulation comprising 0.005 mg sincalide, at least one stabilizer, at least one chelator and at least one bulking agent / tonicity adjuster.  The at least one stabilizer may be selected from antioxidants and amino acids or may be sodium metabisulfite.  The stabilizers may comprise L-arginine HCl and L-methionine, L-lysine HCl and sodium metabisulfite, L-arginine HCl and L-lysine HCl, L-methionine and sodium metabisulfite, or L-arginine HCl, L-methionine, L-lysine HCl and sodium metabisulfite.  The formulation may further comprise a buffer.  The at least one bulking agent / tonicity adjuster may be inter alia D-mannitol. 
The conflicting, patented claims are drawn to stabilized, physiologically acceptable formulations comprising an effective amount of sincalide such as about 0.005 mg, at least one stabilizer, a chelator, a bulking agent / tonicity adjuster, and a buffer and to kits thereof comprising a container and to methods of use thereof (e.g., claims 1, 40, 55, 107 and 108).  The stabilizer may be selected from antioxidants and amino acids or may be sodium metabisulfite (e.g., claims 10-12 and 48-50).  The stabilizers may comprise L-arginine HCl, L-methionine, L-lysine HCl and sodium metabisulfite (e.g., claims 13-14 and 51-52).  The bulking agent / tonicity adjuster may be inter alia D-mannitol (e.g., claims 15-16 and 53).  
The instant claims are therefore a species of the conflicting, patented claims which are anticipated by and/or obvious over the conflicting, patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. (WO 01/24814) teach stabilized liquid polypeptide containing pharmaceutical compositions comprising an amino acid base, e.g., arginine and lysine, which serves as the primary stabilizing agent of the polypeptide, and an acid and/or its salt to buffer the isotonic solution; the liquid may additionally incorporate methionine, polysorbate 80 and EDTA to further increase stability (abstract; page 3, lines 4-15; paragraph bridging pages 6-7; page 14, line 21 through page 16, line 6; page 25, lines 20-28; Example 1; claims 1 and 22-25).
Lundeberg et al. (WO 00/66150) teach pharmaceutical compositions comprising an effective concentration of CCK-8 (sincalide) together with at least one pharmaceutically acceptable carrier; parenteral preparations could be enclosed in ampoules (container) and could also comprise inter alia antioxidants such as ascorbic acid or sodium bisulfite (stabilizers as evidenced by page 15, lines 7-19 of the instant specification), chelating agents such as EDTA, agents for adjustment of tonicity such as sodium chloride or dextrose, and buffers (abstract; page 3, lines 1-20; page 8, lines 5-6; paragraph bridging pages 8-9; page 10, lines 8-26; page 15, lines 2-6; claims 1, 8 and 9).
	Beeley et al. (WO 98/30231) teach pharmaceutical compositions comprising an effective amount of an extendin or an extendin agonist in conjunction with other compounds inclusive of CCK-8 (sincalide); parenteral compositions may comprise an isotonic buffer solution, may comprise buffers, may comprise sodium chloride or other tonicity agents such as dextrose
(abstract; page 10, lines 16-25; page 12, lines 13-25; paragraph bridging pages 13-14; page 33, lines 9-12; page 34, line 4 through page 35, line 2; claims 23 and 31).
	Machida (JP 2577744) cited as background art by Sato.
	Reynolds et al. (US 2003/0215455, filed May 14, 2002) teach a vaccine stabilizer comprising a reducing agent inclusive of sodium metabisulfite, a buffer and a thermal stabilizer such as arginine or lysine (abstract; paragraphs [0015] and [0017]-[0018]).  

This is a CON of applicant's earlier Application No. 16/858,815.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619